 

ANDOVER FUND, LLC

 

LICENSE AGREEMENT

 

This License Agreement (this “Agreement”) is made and entered into as of May
18th, 2011 (the “Effective Date”), between the licensor, Andover Fund, LLC, a
Delaware limited liability company (“Andover”), and the licensee, Infinitap
Games (“Infinitap”).

 

WHEREAS, simultaneously with the execution of this Agreement, Andover and
Infinitap will enter into a Development and License Agreement (the “Development
Agreement”), whereby Infinitap shall develop, assign and license to Andover that
certain Work Product, as defined in the Development Agreement;

 

WHEREAS, Andover wishes to license to Infinitap the Work Product developed under
the Development Agreement.

 

THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.     License

 

a.           Grant. Subject to the terms and conditions of this Agreement,
Andover hereby grants to Infinitap a fully-paid, non-exclusive,
non-transferable, non-sublicensable, perpetual, worldwide right and license (the
“License”) to use, copy, reproduce, and modify the Work Product.

 

b.           Modifications and Derivative Works. The License includes the right
for Infinitap to develop, or have developed, modifications and derivative works
of the Work Product. Such modifications and derivative works will be subject to
the terms of this Agreement, provided that Infinitap shall not be required to
provide Andover with any copies of such modifications or derivative works,
except to the extent they are developed specifically for Andover under the
Development Agreement. Andover will not have rights to use or license such
modifications or derivative works, except to the extent that any such
modifications or derivative works are independently developed by Andover or its
affiliates, or are developed for Andover by Infinitap under the Development
Agreement.

 

c.           Limitation on Sub-License. Infinitap may not sub-license the Work
Product without the prior written consent of Andover.

 

2.      Proprietary Rights. Subject to the terms of this Agreement, Andover
reserves all right, title, and interest in and to the Work Product and all
intellectual property rights associated with the Work Product, and no title to
or ownership of any Work Product or associated intellectual property rights is
transferred to Infinitap under this Agreement.

 

 

 

  

3.     Miscellaneous

 

a.           Relationship of the Parties. The parties hereunder are acting in
performance of this Agreement as independent contractors engaged in the
operation of their own respective businesses. This Agreement will not be
interpreted or construed as creating or evidencing any association, joint
venture or partnership between the parties or as imposing any partnership
obligation or liability on either party. Nothing in this Agreement is intended
to, or will, create any third party beneficiaries.

 

b.            Notices. Any notice or other communication under this Agreement
given by any party to any other party will be in writing and will be delivered
in person or sent by certified mail, postage prepaid, to the intended recipient
at the address specified below its signature at the end of this Agreement. Any
party may from time to time change such address by giving the other parties
notice of such change in accordance with this Section.

 

c.           Assignment. Infinitap may not assign or transfer this Agreement or
any or all of its rights or obligations hereunder without the prior written
consent of Andover. Andover may freely assign or transfer this license without
the consent of Infinitap. Subject to the foregoing, this Agreement, and all of
the rights and obligation therein, including the rights and obligations in this
section, will be binding upon, inure to the benefit of, and be enforceable by
the parties and their respective successors and assigns.

 

d.           Governing Law. This Agreement will be interpreted, construed, and
enforced in accordance with the laws of the State of California, without
reference to its choice of law principles.

 

e.           Entire Agreement. This Agreement and the Development Agreement
constitute the entire and exclusive agreement between the parties regarding the
License and the Work Product, and supersede all prior understandings and
agreements between the parties with respect thereto. No modification to this
Agreement, or any waiver of any rights, will be effective unless consented to in
writing, and the waiver of any breach or default will not constitute a waiver of
any other right or of any subsequent breach or default.

 

f.            Conflict. To the extent any provision of this Agreement conflicts
with the Development Agreement, the provisions of the Development Agreement
shall control.

 

[Signature page follows]

 

 

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 



ANDOVER FUND, LLC    INFINITAP GAMES           By:  /s/ Matt Gilgenbach        
By: /s/ Benjamin Lewis   Name: Matt Gilgenbach         Name: Benjamin Lewis  
Title:  President         Title:  Cofounder   Address:  7308 De Soto Ave #19    
    Address:  427 N Tatnall St, #61508   Canoga Park, CA 91303        
Wilmington, Delaware  19801-2230   Tel:  (310)463-7695             Fax:   







 

 

 